Case 3:17-cv-00774-TJC-MCR Document 305-2 Filed 08/27/20 Page 1 of 3 PageID 11369




                  EXHIBIT B
Case 3:17-cv-00774-TJC-MCR Document 305-2 Filed 08/27/20 Page 2 of 3 PageID 11370




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                                    Case No. 17-cv-774-J-32MCR

  Commodity Futures Trading Commission,

         Plaintiff,

  v.

  Jason B. Scharf (d/b/a Citrades.com and
  AutoTradingBinary.com); CIT Investments
  LLC; Brevspand EOOD; CIT Investments
  Ltd; A&J Media Partners, Inc.; Michael
  Shah; and Zilmil, Inc.,

        Defendants.
  ______________________________________________/

                  ORDER GRANTING JOINT MOTION OF RECEIVER
                  AND DEFENDANT MICHAEL SHAH FOR APPROVAL
              OF SETTLEMENT AGREEMENT AND FOR RELATED RELIEF


         THIS CAUSE came before the Court upon the Joint Motion of Receiver and Defendant

  Michael Shah for Approval of Settlement Agreement and For Related Relief [ECF No. ---]. The

  Court, having reviewed the Motion, noting that no objection to the Motion has been filed, and

  otherwise being fully advised in the matter, finds that the relief requested in the Motion should be

  granted.

         Accordingly, it is -

         ORDERED as follows:

         1.      The Motion is GRANTED and the Settlement Agreement is hereby APPROVED.

         2.      The Receiver’s Motion for Imposition of Constructive Trust on Funds, Assets, and

         Real Property Traceable to Zilmil, Inc. (Doc. 268) is hereby DEEMED WITHDRAWN

         WITH PREJUDICE as to only Michael Shah;
Case 3:17-cv-00774-TJC-MCR Document 305-2 Filed 08/27/20 Page 3 of 3 PageID 11371




         3.     Defendant Shah’s Motion for Partial Relief from Consent Order for Permanent

         Injunction, Civil Monetary Penalty, and Other Equitable Relief Against Defendants

         Michael Shah and Zilmil, Inc. (Doc. 265) is hereby GRANTED, consistent with the terms

         of the Settlement Agreement; and

         4.     The Court reserves jurisdiction to enforce the Settlement Agreement.

         DONE AND ORDERED in Chambers at Jacksonville, Florida, this ____ day of

  ____________________, 2020.

                                             __________________________________________
                                             Honorable Timothy J. Corrigan
                                             United States District Judge
                                             United States District Court for the Middle District
                                             of Florida



  Copies to:    All Counsel of Record
